Case 1:21-cv-00985-RM-SKC Document 8 Filed 04/15/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

 Civil Action No. 21-cv-00985-RM-SKC

 MISHELLE GARCIA TLAMAYO,

         Plaintiff,

 v.

 TEVA PHARMACEUTICALS USA, INC.;
 TEVA WOMEN’S HEALTH, LLC; and
 DURAMED PHARMACEUTICALS, INC. dba
 TEVA WOMEN’S HEALTH, INC.,

       Defendants
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s response (ECF No. 7) to the Order to Show

 Cause (ECF No. 6) as to why this action should not be dismissed without prejudice for lack of

 subject matter jurisdiction. Plaintiff’s response addresses some of the Court’s concerns but also

 raises others.

         Three defendants are named in the caption, but a fourth “defendant” is identified in the

 response. The Court starts with the first named defendant.

         Teva Pharmaceuticals USA, Inc. (“Teva USA”): Plaintiff asserts this defendant is a

 Delaware corporation with its principal place of business in New Jersey. If so, then Teva USA is

 a citizen of Delaware and New Jersey.

         Teva Women’s Health, LLC (“TWH LLC”): Plaintiff alleges that this LLC is a

 Delaware limited liability whose sole member is Barr Pharmaceuticals, LLC (“Barr”). And that

 Barr’s sole member is Teva USA. If so, then TWH LLC takes the citizenship of Teva USA. As
Case 1:21-cv-00985-RM-SKC Document 8 Filed 04/15/21 USDC Colorado Page 2 of 3




 stated above, Teva USA is allegedly a citizen of Delaware and New Jersey.

        Plaintiff, however, asserts that TWH LLC is a citizen of Delaware and Ohio, presumably

 because TWH LLC is allegedly a Delaware limited liability company with its principal place of

 business in Ohio. But, as set forth in the Order to Show Cause, the citizenship of an LLC is not

 determined by its principal place of business or place of incorporation. See Grynberg v. Kinder

 Morgan Energy Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015) (“an unincorporated entity’s

 citizenship is typically determined by its members’ citizenship”).

        Duramed Pharmaceuticals, Inc. dba Teva Women’s Health, Inc.: Plaintiff fails to show

 the place of incorporation or principal place of business of Duramed Pharmaceuticals, Inc.

 (“Duramed”). However, Plaintiff asserts that Duramed’s name was changed to either Teva

 Women’s Health, Inc. (“TWH Inc.”) or TWH LLC, depending on which paragraph one reads.

 See Response, ¶ 4 (Duramed’s name was changed to TWH Inc.) & ¶ 7 (Duramed is now known

 as TWH LLC). But, the caption of the complaint states that Duramed is “dba” (doing business

 as) TWH Inc. And, based on the response, it appears that Duramed is n/k/a (now known as)

 either TWH Inc. or TWH LLC. Or, perhaps, because Plaintiff asserts that TWH Inc. became

 TWH LLC the defendant at issue is TWH LLC f/k/a TWH Inc. f/k/a Duramed. The record is

 unclear.

        In any event, if Plaintiff seeks to hold Duramed and TWH Inc. liable as defendants in this

 case, their places of incorporation and principal places of business must be shown in order to

 determine if diversity jurisdiction exists.

        Teva Pharmaceuticals Industries Limited (“Teva Ltd.”): Plaintiff alleges this entity is a

 “defendant” in her response but Teva Ltd. does not appear in the caption of the complaint. See

 Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties.”).



                                                  2
Case 1:21-cv-00985-RM-SKC Document 8 Filed 04/15/21 USDC Colorado Page 3 of 3




        At bottom, the Court is unable to determine which defendant to consider when it comes

 to Duramed and, further, that there is complete diversity. The Court, however, will allow

 Plaintiff one final opportunity to show that diversity jurisdiction exists. Accordingly, on or

 before April 29, 2021, Plaintiff may supplement her response to the Order to Show Cause.

 Plaintiff’s supplement, however, must be supported by competent evidence of the place of

 incorporation, principal place of business, and members of any LLCs, as appropriate, of the

 relevant defendants.

        SO ORDERED.

        DATED this 15th day of April, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  3
